Citation Nr: 0924513	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to recognition as the surviving spouse of the 
Veteran for VA death benefits purposes.  



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1953 to June 
1954.  He died in April 2001.  The appellant is seeking 
entitlement to benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
determined the appellant is not the Veteran's surviving 
spouse.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the official certificate of marriage, the 
Veteran and the appellant were married on September [redacted], 1950.  

2.  While an official divorce decree is not of record, the 
preponderance of the evidence shows the Veteran and appellant 
were divorced in November 1977.  There is no competent 
evidence of record which suggests that the divorce was not 
legally valid.  

3.  The competent evidence of record shows the appellant 
married G.W.P. in January 1979, and they remained married 
until the death of G.W.P. in March 2007.  

4.  According to the official certificate of marriage, the 
Veteran married M.H.H.B. on March [redacted], 1980.  

5.  According to the official certificate of death, the 
Veteran died on April [redacted], 2001.  At the time of his death, 
the Veteran was married to M.H.H.B.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §0§ 101(3), 103, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.50 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Here, the appellant has proceeded without representation.  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As discussed below, the appellant is not the surviving spouse 
of the deceased Veteran because she was not married to him at 
the time of the Veteran's death and did not live with him 
continuously from the date of marriage to the date of his 
death.  See 38 C.F.R. § 3.50 (2008).  Therefore, the 
appellant is ineligible for the benefits sought in this 
appeal and VCAA notice is not required because her claim 
cannot be substantiated as a matter of law.  

II.  Facts and Analysis

The Veteran died in April 2001.  The appellant, B.J.P., 
alleges that she is entitled to VA death benefits as the 
Veteran's surviving spouse.  She asserts that she had the 
Veteran's two children, and raised them with little help from 
him.  She also asserts that she took care of and lived with 
the Veteran for 27 years and, although he wanted to be with 
someone else, she still considers herself as his surviving 
spouse.  

Governing law provides that VA service-connected and non-
service-connected death benefits may be paid to the surviving 
spouse of a veteran if certain requirements are met.  
38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp 
2008).  

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

A surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.  

Remarriage of a surviving spouse may not a bar to receiving 
benefits if certain requirements are met.  See 38 C.F.R. 
§ 3.55.  

In this case, the facts are not in dispute.  The evidentiary 
record contains a marriage certificate which shows the 
appellant and Veteran were married on September [redacted], 1950, in 
Palmer, Texas.  The Veteran and appellant had one natural 
child, and adopted another, during their marriage.  Although 
a divorce decree is not of record, the evidence shows the 
appellant and Veteran were divorced in November 1977.  See 
June 2007 VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child.  The evidence does not show, 
nor does the appellant allege, that the divorce in November 
1977 was not legally valid.  

Instead, the evidence shows that both the appellant and 
Veteran remarried other individuals after the judicial 
termination of their first marriage.  The appellant married 
G.W.P. in January 1979, and they remained legally married 
until G.W.P.'s death in March 2007.  See June 2007 VA Form 
21-534.  The Veteran married M.H.H.B. in March 1980, and they 
remained legally married until the Veteran's death in April 
2002.  See April 1980 marriage certificate; April 2001 death 
certificate.  

Given the foregoing, the Board finds that the facts do not 
support a finding that the appellant is the Veteran's 
surviving spouse for the purpose of eligibility for VA 
survivor benefits.  In making this determination, the Board 
notes that the Veteran and appellant were legally married for 
27 years, which included the Veteran's active duty service 
and many years thereafter.  The Board also notes that the 
appellant and Veteran had two children during their marriage 
and that the appellant lived with and took care of the 
Veteran continuously from the date of marriage until their 
divorce.  However, the appellant and Veteran were divorced 
more than 20 years before his death in April 2001, and the 
evidence shows they did not live together continuously until 
his death.  Indeed, as noted, the evidence shows that both 
the Veteran and appellant remarried other individuals after 
their marriage and, although the appellant's marriage ended 
with the death of her husband in March 2007, the Veteran and 
his wife, M.H.H.B., remained legally married until his death 
in April 2001.  


Therefore, although the appellant was married to the Veteran 
for 27 years and had two children with him, she is not the 
Veteran's surviving spouse, as defined in 38 C.F.R. § 3.50.  
As noted above, the appellant was not married to the Veteran 
at the time of his death, she did not live with him 
continuously until his death, and she remarried another 
individual after her marriage to the Veteran.  

The Board sympathizes with the appellant because she was 
married to the Veteran for a long period of time, including 
when he was on active duty, and she is now in need of 
benefits due to health problems.  Unfortunately, however, the 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

We recognize the appellant's sincere belief that she should 
be entitled to VA benefits because she spent so much time 
with the Veteran and raised their children without much 
support.  Her contentions are equitable in nature, that is, 
she asserts that it is somehow unfair for her to be 
ineligible for benefits.  The Board, however, is bound by the 
statutes and regulations discussed above, and is without 
authority to grant a claim for benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. 
App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 
(1992).

The Court has held that, in a case such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  See 
Sabonis, supra at 429-30.  Accordingly, as a matter of law, 
the appellant is not the surviving spouse of the Veteran, and 
the claim must be denied.  See Sabonis, supra at 430 (1994).  




ORDER

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for VA death benefits purposes.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


